Wilde J.
delivered the opinion of the Court. As to the assignment under the statute of Connecticut, it is very clear, that Powell’s title to real estate within this Commonwealth could not pass thereby. The title and disposition of real estate is exclusively subject to the laws of the country where it is situated, which alone can prescribe the mode by which a title to it can pass. M'Cormick v. Sullivant, 10 Wheaton, 202. This statutory assignment, therefore, in regard to real estate situated in this Commonwealth, is merely void. It can neither pass a title, nor aid one otherwise defective.
The demandant then must rely solely on his conveyance from Powell, and. this, no doubt, would be a valid title against a stranger, or any one not claiming under him. But the tenant claims under the creditors of Powell, who attached the demanded premises in a few days after the conveyance to the demandant; and these attachments have been perfected by entry of the actions, and judgments duly rendered thereon, and levy of executions, in due form of law. Such being the title of the tenant, it appears to us very clear, that the demandant’s title cannot prevail against it. The deed to the demandant was a mere voluntary conveyance. No consideration was paid ; and although the conveyance to the demandant was in trust for Powell’s creditors, yet they were not parties to it, and have not discharged their debts. It is admitted, that no *248sale or transfer of the demanded premises has been made by the demandant, nor has he in any way distributed any avails of the same. He was not a creditor, but a trustee only ; and the trust was created by the proceedings under the statute of the State of Connecticut, of which we can take no notice. The conveyance was ancillary to those proceedings, and those being void as against Powell’s creditors, it follows conclusively, that there was no consideration on which the conveyance can be maintained against the title derived from those creditors. We can no more take notice of a trust created under a foreign government, than we can, of a will not proved nor recorded in this Commonwealth. And, independent of the proceedings under the.statute of Connecticut, the conveyance to the demandant was merely voluntary. According to the agreement of the parties, therefore, he must become nonsuit.